 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    TRENT HENRICKSON                                        Case No. 2:20-cv-01014-APG-EJY
 5                       Plaintiff,
                                                                            ORDER
 6           v.
 7    STATE OF NEVADA, et al.,
 8                     Defendants.
 9

10          Pending before the Court is Defendants’ Unopposed Motion to Extend the Dispositive

11   Motions Deadline in this case. ECF No. 122. Defendants state that counsel and Plaintiff “engaged

12   in a productive telephonic meet and confer to discuss this motion to extend the deadline to file

13   dispositive motions and to discuss any possible settlement; because those talks were fruitful, the

14   parties are hopeful of settling but need additional time.” Id. at 1–2. The Court finds that good

15   cause exists to extend the dispositive motions deadline to allow for further settlement discussions.

16          Accordingly, IT IS HEREBY ORDERED that Defendant’s Unopposed Motion to Extend the

17   Dispositive Motions Deadline (ECF No. 122) is GRANTED. Any dispositive motions shall be filed

18   no later than September 7, 2021.

19

20          Dated this 2nd day of July, 2021.

21

22
                                                  ELAYNA J. YOUCHAH
23                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
